Citation Nr: 1628085	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder to include as due to exposure to herbicides.

3.  Entitlement to service connection for left arm carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

However, the issue of entitlement to service connection for right arm carpel tunnel syndrome was raised during the hearing before the Board in April 2016, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for a skin disorder, and entitlement to left arm carpel tunnel syndrome are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, service connection for a skin disorder was denied.

2.  Evidence received since the August 2003 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.

3.  In an unappealed November 2006 Board decision, service connection for hepatitis C was denied.

4.  Evidence received since the November 2006 Board decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The unappealed August 2003 rating decision which denied service connection for a skin disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.104, 20.302, 20.1103 (2015).
 
2.  The criteria to reopen the claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3.  The unappealed November 2006 Board decision which denied service connection for hepatitis C is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.104, 20.302, 20.1103 (2015).
 
4.  The criteria to reopen the claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Service connection for a skin disorder was denied in an August 2003 rating decision.  Service connection for hepatitis C was denied in a November 2006 decision of the Board.  

A decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Skin Disorder

At the time of the prior rating decision for a skin disorder, the evidence of record consisted of service treatment records, private treatment records, VA treatment records from 1971 to 2001, and the Veteran's statements in support of his claim.  The evidence was reviewed and service connection for a skin disorder was denied on the bases that a skin disorder was not shown in service, and a diagnosis of chloracne was not demonstrated.

The Veteran did not appeal the August 2003 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file since the RO's August 2003 denial include additional treatment records, records pursuant to the Veteran's claim for disability benefits from the Social Security Administration, additional statements in support of the Veteran's claim, and an August 2015 VA medical treatment record, which included a finding as to whether the Veteran's skin disorder was related to exposure to herbicides.  The Veteran's testimony before the Board in April 2016 was also added to the record.

When considered with previous evidence of record, the Board finds the evidence added to the record since the August 2003 rating decision raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.  Specifically, the new evidence includes a medical opinion as to whether the Veteran's skin disorder was related to service.  This evidence speaks to whether a present disability is related to service.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for a skin disorder is addressed in the Remand portion of this decision.

Hepatitis C

At the time of the prior November 2006 decision of the Board that denied service connection for hepatitis C, the evidence of record consisted of VA examination reports dated in June 1987, September 1989 and December 2003 service treatment records, private treatment records, VA treatment records, records pursuant to the Veteran's claim for disability benefits from the Social Security Administration, and the Veteran's statements in support of his claim.  The evidence was reviewed and service connection for hepatitis C was denied on the bases that hepatitis C was not shown in service or for many years thereafter, and additional non-service related risk factors for hepatitis C were shown by the evidence of record. 

The Veteran did not appeal the November 2006 or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file since the November 2006 decision by the Board include additional treatment records, additional statements in support of the Veteran's claim, and the testimony of the Veteran at a hearing before the Board in April 2016.

When considered with previous evidence of record, the Board finds the evidence added to the record since the November 2006 decision of the Board raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.  Specifically, the new evidence includes the Veteran's assertion that he contracted hepatitis C as a result of air gun inoculations during service.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for hepatitis C is addressed in the Remand portion of this decision.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for hepatitis C is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for a skin disorder is reopened, and to that extent only, the appeal is granted.


REMAND

As the claim for service connection for a skin disorder and hepatitis C have been reopened, the RO must be afforded the opportunity to consider the reopened claims de novo prior to appellate consideration.  

During the Veteran's April 2016 hearing before the Board, the Veteran's representative contended that the Veteran may have contracted hepatitis C due to air gun inoculations received during service, which were infected with the virus.  Moreover, the Veteran adamantly stated that he had never taken intravenous drugs, as suggested by his December 2003 VA examiner who found that intravenous injection was the most likely cause of his hepatitis C.

Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, "it is biologically plausible."  VBA Fast Letter 04-13 (June 29, 2004).  As such, the Board finds this evidence is meets the low threshold requiring VA to provide the Veteran with an examination in connection with his claim for service connection for hepatitis C.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report must include a discussion of all risk factors, both during and after service, presented by the Veteran as to whether or not these caused his current hepatitis C.

The Veteran was afforded a VA peripheral nerve examination in September 2012.  Following physical examination, the VA examiner stated that the Veteran's left carpal tunnel syndrome was "less likely than not" a result of his shrapnel wound to the left shoulder in 1966 due to the fact that carpal tunnel syndrome was a result of repetitive use injury to the median nerve.  

In so finding, the examiner made no mention of the Veteran's contention that he had symptoms of numbness in the left hand since 1966.  Buchanan v. Nicholson, 451 F.3d 1331, 1335.  Thus the examination is found to be inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, the Veteran must be afforded a new VA spine examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any hepatitis C found is related to his military service.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's competent statements, to include that he received inoculations via air gun injection during service, the examiner must state whether any currently or previously diagnosed hepatitis C is related to the Veteran's active duty service.

The examination report must include a discussion of all risk factors, both during and after service, presented by the Veteran and the record as to whether or not these caused his current hepatitis C.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether left arm carpal tunnel syndrome is related to his military service or to his service-connected left shoulder disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. Any diagnostic tests and studies must be accomplished. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left arm carpal tunnel syndrome is related to his military service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed left arm carpal tunnel syndrome is caused or aggravated by the Veteran's shrapnel wound to the left shoulder or is a residual therefrom.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s). 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


